364 So. 2d 19 (1978)
Clayton Council DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. II-258.
District Court of Appeal of Florida, First District.
October 13, 1978.
Rehearing Denied December 6, 1978.
Stephen Lindsey Gorman and Sidney L. Matthew, Tallahassee, for appellant.
Robert L. Shevin, Atty. Gen., and George R. Georgieff, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant contends on this appeal that the lower court erred in denying his motion for judgment of acquittal on a forgery charge. We disagree and affirm his conviction.
The crime of forgery requires the making of a writing, which falsely purports to be the writing of another, with an intent to defraud. Davis v. State, 111 So. 2d 459 (Fla. 1st DCA 1959); Walters v. State, 245 So. 2d 907 (Fla. 1st DCA 1971). Endorsement of a check may also be the subject of forgery, and the offense may exist even though the name used is an assumed or fictitious name when it is shown that the assumed or fictitious name was used with intent to defraud. Green v. State, 76 So. 2d 645 (Fla. 1954).
The check allegedly forged by appellant here was drawn on a Georgia bank and *20 appeared on its face to have been written by a Tally Youmans to an E.P. Stevenson. Two endorsements appeared on the back of the check, one signed E.P. Stevenson and one signed Clayton Davis. The apparent maker of the check, Tally Youmans, testified that he had an account at that bank but had not written the check and did not know an E.P. Stevenson. He further testified that a checkbook of his had been stolen after he loaned a car containing the checkbook to a friend named Brenda Taylor. Brenda Taylor testified and linked appellant to the check in two ways: first she stated that he had used Tally Youmans' car during the time she had borrowed it; and second, she stated that appellant had told her before this incident that he had come into possession of certain identification cards of the apparent payee of the check, Evelyn Stevenson, and that if she cooperated with him, they could "make some money." Finally, a State handwriting expert testified conclusively that appellant had written the name Clayton Davis as a second endorsement on the check.
On this record, we believe the State presented sufficient evidence to go to the jury on whether appellant signed the name Clayton Davis as an endorsement to a check drawn on another person's account with the intent to defraud that person.
AFFIRMED.
MILLS, Acting C.J., and ERVIN and MELVIN, JJ., concur.